564 So. 2d 477 (1990)
Ross WILKERSON, Jr.
v.
STATE.
6 Div. 42.
Court of Criminal Appeals of Alabama.
May 25, 1990.
*478 Greg Nicholas and B. Don Hale, Cullman, for appellant.
Don Siegelman, Atty. Gen., and Gilda B. Williams, Asst. Atty. Gen., for appellee.

ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
On November 17, 1989, this court affirmed the convictions of appellant, Ross Wilkerson, Jr., for rape in the first degree, sodomy in the first degree, and two counts of sodomy in the second degree. For these convictions, Wilkerson was sentenced to imprisonment for 25 years on each of the first degree convictions and 5 years' imprisonment on each of the second degree convictions. The sentences on the first degree convictions were ordered to run concurrently, and the sentences on the second degree convictions were ordered to run concurrently with each other, but consecutively as to the first degree convictions. In affirming the convictions, we did not issue an opinion. Wilkerson v. State, 555 So. 2d 1208 (Ala.Cr. App.1989).
Both parties petitioned the Alabama Supreme Court for a writ of certiorari. This cause was remanded by our supreme court, 564 So. 2d 102, for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S. Ct. 1038, 103 L. Ed. 2d 308 (1989).
The judgment of the circuit court is affirmed, because of the following reasons. Appellant's argument concerning the admission of evidence of prior and subsequent sexual acts with the victim lacked merit. His argument claiming that a medical expert wrongfully testified to the ultimate fact in issue is procedurally barred from review because of an improper objection. His argument claiming that testimony concerning a book entitled Fatal Vision was improperly admitted into evidence is procedurally barred from review, because there was no proper objection to the testimony in the trial court. His argument claiming ineffectiveness of trial counsel is procedurally barred from review, because it was not raised in the lower court.
AFFIRMED.
All Judges concur.